USCA11 Case: 20-12909     Date Filed: 05/03/2021    Page: 1 of 4



                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12909
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:18-cv-02114-RDP-JHE



VAUGHN JOHNSON,

                                                            Plaintiff-Appellant,

                                versus

ACTING UNITED STATES ATTORNEY GENERAL,
SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
MARC J. MOORE,
Field Operations Director,
JONATHAN HORTON,
Sheriff of Etowah County,
DAVID RIVERA,
Field Operations Director, New Orleans, et al.,

                                                          Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                               (May 3, 2021)
          USCA11 Case: 20-12909       Date Filed: 05/03/2021   Page: 2 of 4



Before WILSON, ROSENBAUM and MARCUS, Circuit Judges.

PER CURIAM:

      Vaughn Johnson appeals from the district court’s order dismissing his pro se

complaint pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),

for lack of subject matter jurisdiction. On appeal, he argues that the district court

erred in concluding that it lacked subject matter jurisdiction over his case. After

thorough review, we affirm.

      We review de novo a district court’s determination about whether it has

subject-matter jurisdiction over a complaint. Gupta v. McGahey, 709 F.3d 1062,

1064-65 (11th Cir. 2013).

      The Immigration and Nationality Act (“INA”) deprives the district courts of

subject matter jurisdiction over specific types of immigration actions. In relevant

part, § 1252(g) provides that:

      Except as provided in this section and notwithstanding any other
      provision of law (statutory or nonstatutory), . . . no court shall have
      jurisdiction to hear any cause or claim by or on behalf of any alien
      arising from the decision or action by the Attorney General to
      commence proceedings, adjudicate cases, or execute removal orders
      against any alien under this chapter.

8 U.S.C. § 1252(g). The statute further says that “a petition for review filed with an

appropriate court of appeals . . . shall be the sole and exclusive means for judicial

review of an order of removal.” Id. § 1252(a)(5).



                                          2
          USCA11 Case: 20-12909       Date Filed: 05/03/2021   Page: 3 of 4



      We’ve explained that § 1252(g) is “unambiguous” in that it bars federal

courts’ subject matter jurisdiction “over any claim for which the ‘decision or action’

of the Attorney General [] to commence proceedings, adjudicate cases, or execute

removal orders is the basis of the claim.” Gupta, 709 F.3d at 1065. In Gupta, a

removable alien brought a Bivens action, arguing that federal agents illegally created

an arrest warrant, illegally arrested him, and illegally detained him. Id. at 1064. We

squarely held that § 1252(g) barred the court from reaching the merits of those

claims. Id. at 1065-66.

      Here, the district court did not err in dismissing Johnson’s case for lack of

subject matter jurisdiction. The complaint alleges that Immigration and Customs

Enforcement (“ICE”) lacked probable cause to issue a detainer or a warrant for

Johnson’s arrest, and because of this illegal seizure, his notice to appear, his

detention and the subsequent final order of his removal are unconstitutional. Based

on Johnson’s allegations, it is clear that the commencement of removal proceedings,

the detention order, and the removal order form the basis of his Bivens claim. Thus,

like the appellant in Gupta, Johnson is attempting to challenge his underlying

immigration orders and to obtain declaratory relief from the district court that his

ICE detainers, notice to appear, detention order, and removal order are

unconstitutional.   As we held in Gupta, however, this kind of challenge

“unambiguous[ly]” is included within the exclusionary language of § 1252(g). Id.


                                          3
          USCA11 Case: 20-12909       Date Filed: 05/03/2021   Page: 4 of 4



      Accordingly, just as we held in Gupta, the district court was barred from

reaching the merits of Johnson’s claims because § 1252(g) stripped jurisdiction of

those matters from the district court. 8 U.S.C. § 1252(g); see also Gupta, 709 F.3d

at 1065-66.    We, therefore, affirm the district court’s dismissal of Johnson’s

complaint for lack of jurisdiction.

      AFFIRMED.




                                          4